DETAILED ACTION
This Office Action is responsive to the application filed on October 19, 2021. Claims 1-14 are pending. Claims 8-9 and 11-14 are withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 6, the recitation of “the at least one quiet flight mode” in claim 6 lacks sufficient antecedent basis and renders claims 6-7 indefinite. 



Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
20130183136
“ROBERGE”
20190323427
“MACKIN”
20060162338
“PROCIW”
20190061962
“NOLCHEFF”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over ROBERGE in view of MACKIN.
Re Claim 1, ROBERGE teaches a hybrid propulsion system (Figs. 1-2) for an aircraft, the aircraft having a propulsor [fan of fan section 22], the system comprising: a motor/generator 70 for driving the propulsor and/or generating electrical energy (¶¶0043, 0053); a power turbine 30 directly connected to the motor/generator via a power shaft 36 and operable to drive only the propulsor and the generator of the motor/generator via the power shaft (Figs. 1-2, ¶¶0041-0043; power turbine 30 drives fan section directly, ¶0041; in Figure 1 the motor/generator 70 is connected to the aft end of the power shaft; in Figure 2, the motor/generator is connected to the fore end of the power shaft); at least one gas generator system with a gas generator flow path [core engine: 24, 26, 28, 40] comprising: a gas generator turbine 28, a compressor 24 and a 
MACKIN teaches a hybrid propulsion system [200, 400] of an aircraft 100, the aircraft having a propulsor [204, 404], and a fuel tank 206 for storing fuel, comprising: an on-board battery pack 214; a motor/generator [212, 406] for driving the propulsor and generating electrical energy to be stored in the battery pack (¶¶0045-0047, 0061-0062, 0065-0068, 0072); wherein the motor/generator is operable to power the propulsor in an electric flight mode of the aircraft (¶¶0050, 0051, 0061, 0071) and to generate electric power to be stored in the battery pack during at least one gas generator flight mode (¶¶0062,0072); a control and electronics system [electronics of aircraft of Fig. 1] that comprises all on-board electronics of the aircraft and is powered by energy obtained from the motor/generator (¶¶0060-0062). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of ROBERGE such the aircraft includes a fuel tank  for storing fuel and the system comprises an on-board battery pack, a motor/generator  for driving the see also ROBERGE ¶0065). 
Re Claim 2, ROBERGE in view of MACKIN teaches the hybrid propulsion system of claim 1. ROBERGE further teaches wherein the propulsor is ducted (Fig. 1).
Re Claims 3-5, ROBERGE in view of MACKIN teaches the hybrid propulsion system of claim 1,  during the at least one gas generator flight mode (discussed in claim 1), the gas generator system is active, thereby providing exhaust to the power turbine, which drives the motor/generator and the propulsor, wherein during the at least one gas generator flight mode electrical generation from the motor/generator charges the battery pack, and wherein during the at least one gas generator flight mode electrical generation from the motor/generator directly powers on-board electrical equipment (MACKIN ¶¶0062,0072).
Re Claim 6, ROBERGE in view of MACKIN teaches the hybrid propulsion system of claim 1. However, ROBERGE in view of MACKIN as discussed so far fails to teach at least one quiet flight mode, in which the gas generator system is not active, and the propulsor is driven solely by the motor/generator. 
MACKIN further teaches at least one quiet flight mode, in which the gas generator system is not active, and the propulsor is driven solely by the motor/generator (MACKIN ¶¶0050, 0061). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of ROBERGE in view of MACKIN such that the propulsion system is operable in at least one quiet flight mode, in which the gas generator system . 
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over ROBERGE in view of MACKIN as applied above, further in view of PROCIW. 
Re Claim 7, ROBERGE in view of MACKIN teaches the hybrid propulsion system of claim 6 as discussed above. ROBERGE further teaches the gas generator system is contained within a housing 52. ROBERGE in view of MACKIN fails to teach the housing is operable to be evacuated during the quiet mode.
PROCIW teaches a housing containing a gas generator system operable to be evacuated when the gas generator system is inactive (consonant with the quiet mode of ROBERGE in view of MACKIN). PROCIW ¶¶0005-0006, 0016-0018. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the housing of ROBERGE in view of MACKIN such that it is operable to be evacuated during the quiet mode, in order to reduce thermal stresses while the gas generator system is inactived (PROCIW ¶¶0002-0004). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ROBERGE in view of MACKIN as applied above, further in view of NOLCHEFF. 
Re Claim 10, ROBERGE in view of MACKIN teaches the hybrid propulsion system of
Claim 1 as discussed above. As to the limitation “the power shaft is from the power turbine directly to the motor generator at the rear of the power turbine”, ROBERGE further teaches the power shaft is from the power turbine directly to the motor generator at the rear of the power turbine (Fig.1, ¶0043). The above feature is additionally taught by NOLCHEFF, wherein power shaft 138 is from power turbine 134-2 directly to motor generator 104 at the rear of the power turbine and wherein the power turbine is directly connected to the generator via the power shaft (Fig. 1, ¶¶0016, 0018-0021). Consonant with ROBERGE, NOLCHEFF also teaches the power turbine may be operable to drive only propulsor and the generator via the power shaft, as low .
Response to Arguments
Applicant's arguments filed October 19, 2021 have been fully considered but they are not persuasive. The amended claim features are obvious in view of ROBERGE and MACKIN as set forth above. The gas generator and power turbine are coupled to separate shafts, and therefore are not of spooled configuration, consonant with the plain meaning of “spooled” and the instant specification and the flow path through the power turbine is downstream and separate from that of the gas generator. The rejections do not rely upon extracting a turbine for separate use. As acknowledged by Applicant, ROBERGE teaches a “two-spool” configuration; specifically, the power turbine is of one spool and the gas generator turbine is of a different spool, i.e., it is unspooled with the gas generator turbine. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
January 15, 2022